Title: General Orders, 17 December 1778
From: Washington, George
To: 


  
    Head-Quarters Camp Middle-Brook [N.J.] Thursday Decr 17th [17]78
    Parole Vandalia—C. Signs Wales—Yarmouth—
    
  
  All the Artillery attached to the Brigades in this Camp are as soon as the Weather will permit to join the Park at Pluckimin.
The Commissary of hides is hereafter carefully to deposit all the horns of the Cattle killed for the Army with the Commissary of Military Stores, who is hereby directed to have them converted into Powder horns for the use of the troops as fast as they are delivered him—The strictest attention to the execution of this order is expected.
